Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 1 of 12                PageID #: 72




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

CHRISTOPHER WILSON,                       )
                                          )
             Petitioner,                  )
                                          )
      v.                                  )      1:20-cv-00320-JAW
                                          )
                                          )
STATE OF MAINE,                           )
                                          )
             Respondent                   )

           RECOMMENDED DECISION ON 28 U.S.C. § 2254 PETITION

      Petitioner, pursuant to 28 U.S.C. § 2254, seeks relief from a state court conviction

and sentence. (Petition, ECF No. 1.) Petitioner claims he was deprived of his Fourth

Amendment and due process rights, among other grounds for relief. (Petition at 6–9.) The

State asks the Court to dismiss the petition. (Response, ECF No. 6.)

      After a review of the section 2254 petition, the State’s request for dismissal, and the

record, I recommend the Court grant the State’s request and dismiss the petition.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      In October 2016, a criminal complaint was filed against Petitioner for one count of

aggravated trafficking in cocaine base and one count of aggravated trafficking in heroin,

both in violation of 17-A M.R.S. § 1105(A)(1)(B)(1). (State v. Wilson, Me. Super. Ct.,

KENCD-CR-2016-02658, Docket Record at 1; Complaint.) The grand jury subsequently

indicted Petitioner for the same offenses. (Docket Record at 2–3; Indictment, Amended

Indictment.) In January 2017, Petitioner moved to suppress evidence against him; the

Superior Court denied the motion after an evidentiary hearing. (Docket Record at 2–3.)
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 2 of 12                PageID #: 73




The Superior Court held a bench trial in May 2017 after Petitioner waived his right to a

jury trial. (Id. at 4.)

        At trial, Detective Estes of the Augusta Police Department testified that Detective

Provost of the Auburn Police Department contacted him in October 2016 with information

from a credible source that two individuals with heroin and cocaine base were traveling to

Augusta on a bus arriving between 8:00 and 9:00 that evening. (Trial Transcript at 13.)

Detective Estes also testified that he was given a photograph of one of the men, who was

reportedly named Allan. (Id. at 13–14.) The photograph was not preserved or later

admitted as evidence. (Id. at 26.) Shortly after 8:00 p.m., a bus arrived with two

passengers, one of whom Detective Estes recognized from the photograph; the person

identified himself as Allan. (Id. at 13–16.) Petitioner was the other man. (Id.) Detective

Estes detained the two men, a K9 unit alerted on them and their bags, and inside Petitioner’s

duffle bag, the officers found 5.4 grams of a substance containing cocaine base and 9.7

grams of a substance containing heroin. (Id. at 15–18, 28–35, 70–71.)

        The Superior Court found Petitioner guilty on count one and noted that the quantity

of cocaine base in Petitioner’s possession raised a presumption of trafficking under Maine

law. (Id. at 125–27.) The Superior Court concluded that the evidence concerning the

quantity of heroin did not raise the presumption of trafficking under Maine law, but the

court concluded Petitioner was guilty of heroin possession, which it determined to be a

lesser included offense. (Id. at 123–25.) Petitioner’s attorney did not object to the

conclusion that heroin possession was a lesser included offense to the charged crime of

aggravated heroin trafficking. (Id. at 125.)

                                               2
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 3 of 12                PageID #: 74




       In July 2017, the Superior Court sentenced Petitioner to ten years of imprisonment

on count one and four years of imprisonment to be served concurrently on count two.

(Docket Record at 5–6; Judgment and Commitment at 1.) In September 2017, the Sentence

Review Panel denied Petitioner’s application for leave to appeal from the sentence. (State

v. Wilson, Me. Sent. Rev. Pan., SRP-17-351, Docket Record at 2.) In November 2018, the

Maine Law Court affirmed the conviction. (State v. Wilson, Me. L. Ct., KEN-17-350,

Docket Record at 4; Memorandum of Decision.)

       Petitioner filed a state petition for postconviction review in August 2018 and

amended petitions in January 2019 and February 2019. (Wilson v. State, Me. Super. Ct.

KENCD-CR-2018-01791, Docket Record at 1–2.) An evidentiary hearing was held in

August 2019. (Id. at 4.) In January 2020, the Superior Court denied the petition. (Id. at

4–5; Postconviction Decision at 5.) In August 2020, the Maine Law Court granted in part

and denied in part Petitioner’s application for a certificate of probable cause to appeal the

postconviction decision. (Wilson v. State, Me. L. Ct., KEN-20-61, Docket Record at 4.)

The Law Court determined that Count II should be vacated because the failure to object as

to that Count constituted ineffective assistance because the crime of possession of a

controlled substance is not a lesser included offense of trafficking under Maine law.

(Certificate of Probable Cause Order; Order to Show Cause, ECF No. 1-8 (citing State v.

Hardy, 651 A.2d 322, 325 (Me. 1994).)

       Petitioner subsequently filed the § 2254 petition.




                                             3
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 4 of 12                                 PageID #: 75




                                                 DISCUSSION

A.        Legal Standards

          Under 28 U.S.C. § 2254(a), a person in custody pursuant to the judgment of a state

court may apply to a federal district court for writ of habeas corpus “only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.”

          Absent circumstances not relevant to Petitioner’s case, a petitioner is required to

exhaust available state court remedies before he seeks federal habeas review. 28 U.S.C.

§ 2254(b), (c).1 “Before seeking a federal writ of habeas corpus, a state prisoner must

exhaust available state remedies, 28 U.S.C. § 2254(b)(1), thereby giving the State the

‘opportunity to pass upon and correct’ alleged violations of its prisoners’ federal rights.”



1
    Title 28 U.S.C. § 2254(b) and (c) address exhaustion and state:

              (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
              pursuant to the judgment of a State court shall not be granted unless it appears that—

                  (A) the applicant has exhausted the remedies available in the courts of the State;
                      or

                  (B) (i) there is an absence of available State corrective process; or

                  (ii) circumstances exist that render such process ineffective to protect the rights of
                  the applicant.

              (2) An application for a writ of habeas corpus may be denied on the merits,
              notwithstanding the failure of the applicant to exhaust the remedies available in the
              courts of the State.

              (3) A State shall not be deemed to have waived the exhaustion requirement or be
              estopped from reliance upon the requirement unless the State, through counsel,
              expressly waives the requirement.

              (c) An applicant shall not be deemed to have exhausted the remedies available in the
              courts of the State, within the meaning of this section, if he has the right under the law
              of the State to raise, by any available procedure, the question presented.


                                                        4
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 5 of 12                               PageID #: 76




Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513 U.S. 364, 365

(1995) (per curiam)) (quotation marks omitted). In Baldwin, the Court noted that

“[t]o provide the State with the necessary ‘opportunity,’ the prisoner must ‘fairly present’

his claim in each appropriate state court (including a state supreme court with powers of

discretionary review), thereby alerting that court to the federal nature of the claim.” Id.

(quoting Duncan, 513 U.S. at 365–66).

        To exhaust a claim fully in state court in Maine, a petitioner must request

discretionary review by the Law Court. See 15 M.R.S. § 2131. The Supreme Court has

held that a procedural default bars federal review absent a demonstration of cause for the

default and prejudice to the petitioner:

        In all cases in which a state prisoner has defaulted his federal claims in state
        court pursuant to an independent and adequate state procedural rule, federal
        habeas review of the claims is barred unless the prisoner can demonstrate
        cause for the default and actual prejudice as a result of the alleged violation
        of federal law, or demonstrate that failure to consider the claims will result
        in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991).2

        In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court recognized a “narrow

exception” to its holding in Coleman, based on equity, not constitutional law: “Inadequate

assistance of counsel at initial-review collateral proceedings may establish cause for a

prisoner’s procedural default of a claim of ineffective assistance at trial.” 566 U.S. at 9,

16. However, when the procedural default relates to post-conviction counsel’s actions at


2
 Procedural default is a judicial doctrine “related to the statutory requirement that a habeas petitioner must
exhaust any available state-court remedies before bringing a federal petition.” Lovins v. Parker, 712 F.3d
283, 294 (6th Cir. 2013) (citing 28 U.S.C. § 2254(b), (c)).


                                                      5
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 6 of 12                                PageID #: 77




the discretionary-review stage rather than at the initial-review stage of the collateral

proceedings, habeas relief is not available:

          The holding in this case does not concern attorney errors in other kinds of
          proceedings, including appeals from initial-review collateral proceedings,
          second or successive collateral proceedings, and petitions for discretionary
          review in a State’s appellate courts. It does not extend to attorney errors in
          any proceeding beyond the first occasion the State allows a prisoner to raise
          a claim of ineffective assistance at trial . . . .

Martinez, 566 U.S. at 16 (citations omitted).

          As to federal habeas claims that were adjudicated on the merits in state court, the

federal court may not grant relief unless (1) the state court decision was contrary to, or an

unreasonable application of, federal law, as determined by the Supreme Court, pursuant to

28 U.S.C. § 2254(d)(1); or (2) the decision was based on an unreasonable determination of

the facts, pursuant to section 2254(d)(2).3

          As to review of a state court decision under section 2254(d)(1), “[i]t is settled that a

federal habeas court may overturn a state court’s application of federal law only if it is so

erroneous that ‘there is no possibility fairminded jurists could disagree that the state court’s

decision conflicts with this Court’s precedents.’” Nevada v. Jackson, 569 U.S. 505, 508-


3
    Title 28 U.S.C. § 2254(d) provides:

          An application for a writ of habeas corpus on behalf of a person in custody pursuant to the
          judgment of a State court shall not be granted with respect to any claim that was adjudicated
          on the merits in State court proceedings unless the adjudication of the claim−

          (1)      resulted in a decision that was contrary to, or involved an unreasonable application
          of, clearly established Federal law, as determined by the Supreme Court of the United
          States; or

          (2)      resulted in a decision that was based on an unreasonable determination of the facts
          in light of the evidence presented in the State court proceeding.


                                                       6
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 7 of 12                                PageID #: 78




09 (2013) (per curiam) (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011)). “A state

court must be granted a deference and latitude that are not in operation when the case

involves review under the [Strickland v. Washington, 466 U.S. 668 (1984)] standard

itself.” Harrington, 562 U.S. at 101. Claims of ineffective assistance of counsel are thus

subject to a “‘doubly deferential’” standard of review, in deference to both the state court

and defense counsel. Woods v. Etherton, --- U.S. ---, ---, 136 S. Ct. 1149, 1151

(2016) (per curiam) (quoting Cullen v. Pinholster, 563 U.S. 170, 190 (2011)). State court

determinations of fact “shall be presumed to be correct,” and “[t]he applicant shall have

the burden of rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1).4

        In Strickland, the Supreme Court set forth the relevant Sixth Amendment standard

by which claims of ineffective assistance based on counsel’s errors are evaluated on the

merits; Strickland requires a petitioner to demonstrate that “counsel’s representation fell

below an objective standard of reasonableness,” and that “there is a reasonable probability

4
  The decision under review in this case is the Law Court’s order affirming the decision of the trial court,
because the Law Court’s decision is the final state court adjudication on the merits of each claim. See
Greene v. Fisher, 565 U.S. 34, 40 (2011) (noting that the last state-court adjudication on the merits of the
petitioner’s constitutional claim occurred on direct appeal to the state’s supreme court); Clements v. Clark,
592 F.3d 45, 52 (1st Cir. 2010) (“A matter is ‘adjudicated on the merits’ if there is a ‘decision finally
resolving the parties’ claims, with res judicata effect, that is based on the substance of the claim advanced,
rather than on a procedural, or other, ground.’”) (quoting Teti v. Bender, 507 F.3d 50, 56-57 (1st Cir. 2007)).

However, because the Law Court’s order did not clearly explain the Court’s reasoning, the federal court
may consider the trial court’s decision:

        We hold that the federal court should “look through” the unexplained decision to the last
        related state-court decision that does provide a relevant rationale. It should then presume
        that the unexplained decision adopted the same reasoning.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (noting the state may rebut the presumption).


                                                      7
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 8 of 12                 PageID #: 79




that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine confidence in

the outcome.”     Strickland, 466 U.S. at 688, 694.       A court need not “address both

components of the inquiry if the defendant makes an insufficient showing on one.” Id.

at 697. A court presumes “that counsel has ‘rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.’” Companonio

v. O’Brien, 672 F.3d 101, 110 (1st Cir. 2012) (quoting Strickland, 466 U.S. at 690).

       A court considers “the totality of the evidence,” and “a verdict or conclusion only

weakly supported by the record is more likely to have been affected by errors than one with

overwhelming record support.” Strickland, 466 U.S. at 695-96. “[T]he ultimate focus of

inquiry must be on the fundamental fairness of the proceeding whose result is being

challenged.” Id. at 696.

B.     Fourth Amendment Claim

       The Fourth Amendment right against unreasonable searches and seizures “has been

declared enforceable against the States through the Due Process Clause of the Fourteenth

[Amendment],” and therefore, “it is enforceable against them by the . . . sanction of

exclusion [of the evidence] . . . .” Mapp v. Ohio, 367 U.S. 643, 655 (1961). However,

when a state prisoner has “been afforded the opportunity for full and fair consideration of

their reliance upon the exclusionary rule with respect to seized evidence by the state courts”

that prisoner “may not be granted federal habeas corpus relief on the ground that evidence

obtained in an unconstitutional search or seizure was introduced at his trial.” Stone v.

Powell, 428 U.S. 465, 489, 494 (1976).

                                              8
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 9 of 12                 PageID #: 80




       This approach “emphasizes the integrity of the state court proceedings and assumes

that the state courts will be as diligent as the federal courts in protecting fourth amendment

rights.” Palmigiano v. Houle, 618 F.2d 877, 882 (1st Cir. 1980). Accordingly, the First

Circuit has explained:

       Although a federal habeas court may inquire into the adequacy and fairness
       of available state court procedures for the adjudication of Fourth Amendment
       claims, its inquiry ordinarily ends upon a determination that those procedures
       pass muster. Put another way, “a full and fair opportunity” to litigate means
       that the state has made available to defendants a set of procedures suitably
       crafted to test for possible Fourth Amendment violations. So long as a state
       prisoner has had an opportunity to litigate his Fourth Amendment claims by
       means of such a set of procedures, a federal habeas court lacks the authority,
       under Stone, to second-guess the accuracy of the state court’s resolution of
       those claims. Hence, the mistaken outcome of a state court suppression
       hearing, standing alone, cannot be treated as a denial of the opportunity fully
       and fairly to litigate a Fourth Amendment claim (and, thus, cannot open the
       door to federal habeas review).

Sanna v. Dipaolo, 265 F.3d 1, 8–9 (1st Cir. 2001) (internal citations omitted).

       Petitioner argues the stop and search violated the Fourth Amendment because the

law enforcement officers committed perjury and therefore the evidence discovered as a

result of the search should not have been admitted at trial. (Petition at 5–6, Example 8 at

5, ECF No. 1-8.) Petitioner does not challenge the state procedures that govern the

prosecution of his Fourth Amendment argument. Indeed, the record establishes that

Petitioner had a full and fair opportunity to litigate his Fourth Amendment argument: he

had a hearing and presented written argument in the Superior Court; he also presented

written and oral argument to the Law Court on his appeal. Accordingly, under Stone,

Petitioner is not entitled to federal habeas relief on his claim that evidence obtained after

an alleged unlawful stop and search was admitted at trial.

                                              9
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 10 of 12                  PageID #: 81




C.     Judicial Bias Claim

       Petitioner questions the impartiality of the trial judge and alleges that due to the

impartiality, he was deprived of a fair trial. (Petition at 6–7; Example 16 at 2, ECF No. 1-

16.) Because the Due Process Clauses of the Fifth and Fourteenth Amendments “establish[

] a constitutional floor” for the conduct of judges, “in most cases, questions of judicial

impartiality and recusal are answered by “common law, statute, or the professional

standards of the bench and bar.” Bracy v. Gramley, 520 U.S. 899, 904 (1997); see also,

Panzardi-Alvarez v. United States, 879 F.2d 975, 983 (1st Cir. 1989) (discussing statutory

rules for federal judges to avoid the appearance of bias). Due process “requires a fair trial

in a fair tribunal, before a judge with no actual bias against the defendant or interest in the

outcome of his particular case.” Bracy, 520 U.S. at 904.

       Petitioner procedurally defaulted his impartiality argument by failing to raise it in

state court. See Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991) (“there is a procedural

default for purposes of federal habeas” review if “the court to which the petitioner would

be required to present his claim in order to meet the exhaustion requirement would now

find the claims procedurally barred”). Even if Petitioner could pursue the argument here,

the argument lacks merit.

       In support of his impartiality due process claim, Petitioner (1) asserts the judge

conspired with a court reporter to falsify a transcript, (2) faults the judge for an analogy to

the permissibility of a belt-and-suspenders approach to laying the foundation for the

admissibility of certain evidence, and (3) highlights the error on lesser included offense on

count two as evidence of the judge’s impartiality. First, Petitioner offers no support for the

                                              10
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 11 of 12                              PageID #: 82




alleged transcription conspiracy. See United States v. McGill, 11 F.3d 223, 225 (1st Cir.

1993) (courts reviewing postconviction filings need not assume the truth of “conclusory

allegations, self-interested characterizations, discredited inventions, or opprobrious

epithets”). In addition, Petitioner has not offered and there is no apparent reason why the

judge’s analogy reflects bias or was incorrect on the legal issue it addressed. Finally, a

judicial error, such as the lesser included offense determination, does not imply bias. A

disagreement with a legal ruling, without more, will “almost never constitute a valid basis

for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994).5

        In sum, Petitioner’s judicial bias allegations against the trial judge lack merit and

thus do not warrant relief.




5
  To the extent Petitioner asserts a standalone due process claim on the lesser included offense issue,
(Example 4 at 2, ECF No. 1-4), relief is not warranted because the state court corrected the error. Contrary
to Petitioner’s argument, however, the fact that the state only had direct evidence that he possessed the
drugs does not mean the Superior Court acquitted him of trafficking because under Maine law, trafficking
can be inferred from possession if the quantity is large enough.

The quantity of cocaine base that Petitioner possessed was large enough for the Superior Court to infer that
Petitioner was trafficking. There was no lesser included offense issue as to Count One. Petitioner was
convicted of the offense charged in the indictment. The quantity of heroin that Petitioner possessed was
not large enough for the Superior Court to infer that Petitioner was trafficking. The Superior Court
convicted Petitioner for the related but not identical act of possession of a controlled substance, which was
not listed in the indictment under Count Two. “It is ancient doctrine of both the common law and of our
Constitution that a defendant cannot be held to answer a charge not contained in the indictment brought
against him,” but this rule does not prohibit conviction for a different offense if the different offense was
“necessarily included in the offense charged.” Schmuck v. United States, 489 U.S. 705, 715–717 (1989);
see also, United States v. Santana, 70 F.3d 1253, 1995 WL 703499 at *1 (1st Cir. 1995). Therefore, the
validity of the Superior Court’s conviction on Count Two turned on whether the crime of possession is
“necessarily included” in the crime of trafficking under Maine law. The Law Court vacated the heroin
possession conviction because under Maine law, the crime of trafficking does not necessarily include the
crime of possession. Petitioner is not entitled to any further relief because there was no such error as to
Count One.

                                                     11
Case 1:20-cv-00320-JAW Document 10 Filed 03/10/21 Page 12 of 12               PageID #: 83




D.    Other Claims

      To the extent Petitioner intended to raise other claims, the claims lack merit.

Petitioner alleges law enforcement perjury and spoliation of evidence concerning the

photograph violated his due process rights. (Petition at 6; Example 8 at 6, ECF No. 1-8.)

Petitioner procedurally defaulted the claims by failing to raise them in the state court

proceedings. Coleman, 501 U.S. at 735 n.1. Even if the claims were not procedurally

defaulted, the record would not support a perjury or spoliation finding. See McGill, 11

F.3d at 225.

                                      CONCLUSION

      Based on the foregoing analysis, an evidentiary hearing is not warranted under

Rule 8 of the Rules Governing Section 2254 Cases. I recommend the Court dismiss

Petitioner’s petition for habeas relief under 28 U.S.C. § 2254, and that the Court deny a

certificate of appealability pursuant to Rule 11 of the Rules Governing Section 2254 Cases

because there is no substantial showing of the denial of a constitutional right within

the meaning of 28 U.S.C. § 2253(c)(2).

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.
      Failure to file a timely objection shall constitute a waiver of the right to de
      novo review by the district court and to appeal the district court’s order.

                                                 /s/ John C. Nivison
Dated this 10th day of March, 2021.              U.S. Magistrate Judge

                                            12
